 400325 NLRB No. 61DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1On May 14, 1997, Administrative Law Judge Philip P. McLeodissued the attached decision. The General Counsel filed exceptions
and a supporting brief. The Respondent filed an answering brief.The National Labor Relations Board has delegated its authority inthis proceeding to a three-member panel.2251 NLRB 1083, 1089 (1980), enfd. 662 F.2d 899 (1st Cir.1981), cert. denied 455 U.S. 989 (1982).Aneco, Inc. and International Brotherhood of Elec-trical Workers, Local Union No. 606. Case 12ŒCAŒ15738February 27, 1998DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
LIEBMANThe issue in this case1is whether the judge correctlydismissed the allegation that the Respondent violatedSection 8(a)(3) and (1) of the Act by refusing to hire
applicant Winston Cox. The Board has considered the
decision and the record in light of the exceptions and
briefs and has decided to affirm the judge™s rulings,
findings, and conclusions only to the extent consistent
with this Decision and Order. For the reasons that fol-
low, we reverse the judge and find that the refusal to
hire Cox was an unfair labor practice.The Respondent is an electrical contractor in Or-lando, Florida. On July 12, 1993, Winston Cox, a
union business agent, arrived at the Respondent™s of-
fice with three other union members to apply for elec-
trician positions. Cox and the other union members
filled out the Respondent™s employment application
and a test questionnaire. Cox was then interviewed by
Sean Flannery, the Respondent™s business manager.
During the interview, Cox identified himself as a union
business agent and informed Flannery that he was
seeking a job with the Respondent in order to organize
its employees. The Respondent did not thereafter hire
Flannery.Under the Board™s Wright Line test,2the GeneralCounsel must first meet the burden of persuading that
the Respondent acted out of union animus in refusing
to hire Cox. The burden of persuasion would then shift
to the Respondent to prove that it would have done the
same thing even if the employee had not engaged in
protected activity. Manno Electric, 321 NLRB 278,280 (1996). ‚‚[T]he elements of a discriminatory re-
fusal-to-hire case are the employment application ...

the refusal to hire ... a showing that [the applicant]

was or might be expected to be a union supporter or
sympathizer, and further showings that the employer
knew or suspected such sympathy or support, main-
tained an animus against it, and refused to hire the ap-
plicant because of such animus.™™ Big E™s Foodland,242 NLRB 963, 968 (1979).Cox™s application, the availability of jobs, the Re-spondent™s knowledge of Cox™s union affiliation, and
the Respondent™s animus are all quite clear here. In-deed, as to animus, the Respondent has stipulated for
the purposes of this proceeding that it did not hire
seven other union members interviewed on July 12 and
19, 1993, because of their union activity. Still, the
judge found that the General Counsel failed to meet
the initial evidentiary burden of persuasion because the
evidence did not establish any nexus between the Re-
spondent™s union animus and its decision not to hire
Cox. In so finding, the judge relied on Cox™s own tes-
timony about his job interview with Flannery.Cox testified that Flannery gained the impressionthat Cox was going to give up his job with the Union
in order to work for the Respondent at a much lower
rate of pay. In fact, Cox had no such intention, but he
did not correct Flannery™s misimpression. Flannery fur-
ther asked ‚‚why in the world™™ Cox would want to
take a cut in pay. Cox told Flannery that he would do
so in order to organize the Respondent™s employees.The judge surmised from Cox™s testimony that Flan-nery was concerned about the ‚‚utter illogic™™ of an ap-
plicant leaving a substantially higher paying job in
order to work as an electrician for the Respondent.
From this concern emerged the conviction that, if
hired, Cox would not be happy in his new job and
would not stay long. The judge therefore concluded
that Flannery decided not to hire Cox based solely on
this misinformed belief.We find that the record fails to support the judge™sspeculation. Assuming, based on Cox™s credited testi-
mony, that Flannery was under a misimpression about
Cox™s tenure with the Union or about the length of
time Cox might stay with the Respondent, there is no
basis for inferring that this played any part at all in the
decision not to hire Cox.First and foremost, Flannery himself did not rely onthis factor when describing his hiring decision. Instead,
he quite specifically testified that he did not hire Cox
because Cox had not worked in the field for 9 years
prior to the interview. Flannery testified that he felt
that this hiatus indicated that Cox would not be current
on safety practices, that his skills would have de-
graded, and that his physical stamina would have dete-
riorated. Flannery considered the latter factor espe-
cially important in light of the requirements of working
outdoors in high temperatures during the summer.Val Chu, Flannery™s supervisor, also testified aboutthe decision not to hire Cox. Chu likewise made no
reference to a concern about the ramifications of Cox
leaving a higher paying job with the Union. In review-
ing and approving Flannery™s decision, Chu testified
that he relied on the perceived adverse effects of Cox™s
9-year hiatus from active work in his trade.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00400Fmt 0610Sfmt 0610D:\NLRB\325.045APPS10PsN: APPS10
 401ANECO, INC.Finally, we note that the employment decision atissue here involves the construction industry. Work
force fluctuation, frequent turnover, and short-term
jobs are common in this industry. The judge himself
stated, while discussing another individual™s job appli-
cation, that ‚‚the evidence is pretty clear that many
people worked for Respondent, both on the project at
Disney World and elsewhere, on a relatively short-term
basis.™™ We find this evidence further belies any reli-
ance by the Respondent on concerns about the length
of Cox™s tenure with it in deciding not to hire him.Based on the foregoing, we find that the record doesnot support any inference that in failing to hire Cox
the Respondent actually relied on any concerns stem-
ming from its misperception that Cox would have to
leave his union job to take a job with the Respondent.
We further find, based on the evidentiary factors pre-
viously recited in this decision, that the General Coun-
sel has met the initial burden of persuading that
antiunion motivation was a substantial factor in the
challenged hiring decision. Finally, we find that the
Respondent has failed to show that it would not have
hired Cox even in the absence of his union activities.
The only potentially legitimate reason actually asserted
by the Respondent for its decision, an alleged concern
about the adverse effects of the hiatus during which
Cox did no active electrical work, cannot withstand
scrutiny.The judge credited Cox™s testimony that he informedFlannery during the interview that as part of his duties
as union business agent he had kept up with industry
practice and that he had worked on various union pro
bono work projects. The judge also found that the Re-
spondent offered jobs to at least four applicants despite
hiatuses from electrical work stretching from 3 to 12
years. The Board will conclude that if a respondent
acts in a disparate manner, it is evidence that the re-
spondent™s alleged reasons for its actions are pretexts
advanced to hide its true motive. John P. Bell & Sons,266 NLRB 607, 610 (1983). Based on these findings,
we find that the hiring of these applicants contradicts
the Respondent™s reliance on hiatus from work as a le-
gitimate business justification to deny Cox work and
indicates that the Respondent™s reason was Cox™s
union activity. We therefore find that the Respondent
violated Section 8(a)(3) and (1) of the Act by refusing
to hire Cox because of his status as a union business
agent.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(3) and (1) of the Act, we shall order the Re-
spondent to cease and desist therefrom and to take cer-
tain affirmative actions designed to effectuate the poli-
cies of the Act.Having found that the Respondent discriminatorilyrefused to hire Winston Cox, we shall order it to offer
him employment in the same or a substantially equiva-
lent position for which he had applied, without preju-
dice to any seniority or any other rights or privileges
to which he would have been entitled in the absence
of the Respondent™s hiring discrimination. Addition-
ally, we shall order the Respondent to make him wholefor any loss of earnings and other benefits he may
have suffered as a result of the discrimination practiced
against him from the date he applied for employment
to the date that the Respondent makes him a valid
offer of employment. Such amounts shall be computed
in the manner prescribed in F.W. Woolworth Co
., 90NLRB 289 (1950), and shall be reduced by net interim
earnings, with interest computed in accordance with
New Horizons for the Retarded, 283 NLRB 1173(1987).ORDERThe National Labor Relations Board orders that theRespondent, Aneco, Inc., Orlando, Florida, its officers,
agents, successors, and assigns, shall1. Cease and desist from
(a) Discriminating against employee applicants be-cause of their union affiliation or activity by refusing
to hire them.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Within 14 days from the date of this Order, offerWinston Cox employment in the job to which he ap-
plied or, if that job no longer exists, to a substantially
equivalent position, without prejudice to his seniority
or any other rights or privileges to which he would
have been entitled if he had not been discriminated
against.(b) Make Winston Cox whole for any loss of earn-ings and other benefits suffered as a result of the dis-
crimination against him, in the manner set forth in the
remedy section of the decision.(c) Within 14 days from the date of this Order, re-move from its files any reference to the unlawful re-
fusal to hire, and within 3 days thereafter notify Win-
ston Cox in writing that this has been done and that
the discrimination will not be used against him in any
way.(d) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination
and copying, all payroll records, social security pay-
ment records, timecards, personnel records and reports,
and all other records necessary to analyze the amount
of backpay due under the terms of this Order.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00401Fmt 0610Sfmt 0610D:\NLRB\325.045APPS10PsN: APPS10
 402DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of the
National Labor Relations Board™™ shall read ‚‚Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™(e) Within 14 days after service by the Region, postat its Orlando, Florida facility copies of the attached
notice marked ‚‚Appendix.™™3Copies of the notice, onforms provided by the Regional Director for Region
12, after being signed by the Respondent™s authorized
representative, shall be posted by the Respondent and
maintained for 60 consecutive days in conspicuous
places including all places where notices to employees
are customarily posted. Reasonable steps shall be taken
by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material. In
the event that, during the pendency of these proceed-
ings, the Respondent has gone out of business orclosed the facility involved in these proceedings, the
Respondent shall duplicate and mail, at its own ex-
pense, a copy of the notice to all current employees
and former employees employed by the Respondent at
any time since August 9, 1993.(f) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
discriminate against employee appli-cants because of their union activity by refusing to hire
them.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce employees in the exercise of
the rights guaranteed them by Section 7 of the Act.WEWILL
, within 14 days from the date of theBoard™s Order, offer Winston Cox employment to the
job for which he applied or, if that job no longer ex-
ists, to a substantially equivalent position, without prej-
udice to his seniority or any other rights or privileges
to which he would have been entitled if he had been
hired.WEWILL
make Cox whole for any loss of earningsand other benefits resulting from the discrimination
against him, less any interim earnings, plus interest.WEWILL
, within 14 days from the date of theBoard™s Order, remove from our files any reference to
the unlawful refusal to hire Winston Cox, and WEWILL, within 3 days thereafter, notify him in writingthat this has been done and that the discrimination will
not be used against him in any way.ANECO, INC.Evelyn M. Korschgen, Esq., for the General Counsel.William E. Sizemore, Esq. (Thompson, Sizemore & Gon-zalez), for the Respondent.Joseph Egan Jr., Esq., for the Charging Party.DECISIONSTATEMENTOFTHE
CASEPHILIPP. MCLEOD, Administrative Law Judge. I heard thiscase in Tampa, Florida, on January 21Œ23, 1997. On April
29, 1994, an order consolidating cases, complaint, and notice
of hearing issued. On August 17, 1994, the original date set
for hearing was postponed indefinitely. The matter was later
reset for hearing. The complaint issue before me alleges that
Aneco, Inc. (Respondent) failed and refused to hire Winston
Cox on its motel construction project at the Disney World
complex in Orlando, Florida, because Cox was a business
agent of International Brotherhood of Electrical Workers,
Local Union No. 606 (the Union).In its answer to the consolidated complaint, Respondentadmitted certain allegations, including the filing and serving
of the charges; its status as an employer within the meaning
of the Act; the status of the Union as a labor organization
within the meaning of the Act; and the status of certain indi-
viduals as supervisors and agents of Respondent within the
meaning of Section 2(11) of the Act. Respondent denied hav-
ing engaged in any conduct which would constitute an unfair
labor practice within the meaning of the Act.At the trial, all parties were represented and afforded fullopportunity to be heard, to examine and cross-examine wit-
nesses, and to introduce evidence. At the conclusion of the
trial, following oral argument by the parties, I delivered a
bench decision pursuant to Section 102.35 of the Board™s
Rules and Regulations, in which I found that Respondent had
failed and refused to hire Cox because of his position with
the Union.On a detailed review of the transcript and further reflec-tion, I was not convinced that in reaching my bench decision,
I gave proper consideration and proper weight to certain
uncontested facts which are more fully described here. Ac-
cordingly, I issued an order vacating the conclusions reached
in my bench decision that counsel for the General Counsel
had established a prima facie case of discrimination, that Re-
spondent had not shown it would have refused to hire Cox
regardless of his position with the Union, and that Respond-
ent unlawfully discriminated against Cox. In doing so, I va-
cated only these legal conclusionsŠnot the findings of fact
articulated in my bench decision. Indeed, it was the facts as
found, including uncontested facts described below, which
caused me to vacate these legal conclusions. In my Order,
I invited the parties to file briefs on these issues. Thereafter,
on or about March 20, all parties filed timely briefs whichVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00402Fmt 0610Sfmt 0610D:\NLRB\325.045APPS10PsN: APPS10
 403ANECO, INC.have been duly considered. On the entire record in this case,and from my observation of the witnesses, I make the fol-
lowingFINDINGSOF
FACTA. Cox™s Application and Employment InterviewIn my bench decision, I note that in describing the em-ployment interview which Winston Cox had with Respond-
ent™s project manager, Sean Flannery, there were no substan-
tial differences between the testimony of Cox and Flannery.
I then describe and make findings of fact (at pp. 393Œ398)
relevant to that interview, which I adopt here, as follows:Mr. Flannery testified that in the interview with Mr.Cox, he took approximately 10 minutes in the interview
with Mr. Cox, that he discussed the application which
Mr. Cox had filed, and we™ll look at that application in
a few moments; that he asked Cox what a business
agent was, and that Mr. Cox described generally his du-
ties as a business agent. Mr. Flannery testified that in
that conversation and in Cox describing what he did, it
came out that Mr. Cox was in what was essentially an
office position. Mr. Flannery observed that Mr. Cox
had not worked in the field for the last 9 years. Some-
place in his testimony Flannery said 9 months, but it
was clear he was referring to 9 years.Mr. Flannery testified in essence that he could notremember specific questions that he asked of Mr. Cox
in the interview, and could not remember specific re-
sponses that Mr. Cox had given. He testified that he
made the decision not to hire Mr. Cox then and there,
during the interview, and at one point in his testimony,
Mr. Flannery testified he told Cox, during the inter-
view, that he could not hire him for a position with our
firm....Mr. Flannery testified that he did not hire Mr. Coxdue to a lack of experience in the field during the last
9 years and he elaborated that, in his view, that lack
of experience in the field during the last 9 years came
with a degradation of skills and, according to Mr. Flan-
nery, ‚‚safety concerns.™™ Mr. Flannery admits that he
may have told Mr. Cox during the interview that Mr.
Cox was qualified enough to take his, Flannery™s, own
job. Mr. Flannery admitted that, during the interview
with Cox, he was aware that Respondent did not want
to be organized, did not want to have its employees or-
ganized by a union.Mr. Flannery did not remember asking Cox aboutother specific work experience, whether it be teaching
in electrical trades or working on a nuclear reactor or
working on industrial jobs.... 
Mr. Flannery testifiedthat in the interview with Mr. Cox they did discuss the
fact that an office environment is air conditioned. Flan-
nery testified he commented that air conditioning was
much nicer than working in the field. I note Mr. Flan-
nery did not claim that Mr. Cox agreed with him or
said anything himself about the issue.Elsewhere in his testimony, Mr. Flannery testifiedthat he said to Mr. Cox sometime during the interview,
and presumably near its conclusion, ‚‚I can™t hire you;
there are better applicants.™™ Mr. Cox does not directlydeny that statement. I credit Mr. Flannery insofar as hetestified that during the interview he told Mr. Cox that
he could not or would not hire him. I do not credit Mr.
Flannery he told Mr. Cox that there were better appli-
cants.I am well aware of the fact that that is not specifi-cally denied by Mr. Cox, although he did testify he
couldn™t recall it being said. However, it seems ulti-
mately incongruous with the fact that Mr. Flannery did
state to Mr. Cox that Mr. Cox was overqualified and
in fact was so qualified that he might even take Mr.
Flannery™s position.Except as I have just indicated ... with regard to
that specific remark, I do credit Mr. Flannery™s testi-
mony in general. Mr. Flannery did testify credibly that
he had never heard of salting before this interview with
Mr. Cox; he had never heard of the comet program; he
had never been trained in union prevention.Mr. Chu testified that he did review Mr. Flannery™sdecision with regard to Mr. Cox, and he found that he
would have made the same decision. Mr. Chu testified
that someone who was away from the craft 9 years
would not be hired because of concernŠand Mr. Chu
focused primarily on deterioration of muscles. My anal-
ysis of Mr. Chu™s testimony is that he mentioned more
in passing than in substance any particular concern
about the deterioration of skills as such.Mr. Cox testified, for the most part credibly, and in-sofar as I ... do not indicate otherwise, I do credit his

testimony. Mr. Cox testified particularly credibly and in
detail, much more detail than Mr. Flannery, about the
interview that took place when Mr. Cox first applied
for work.Mr. Cox testified that when he first went into theinterview, Mr. Flannery told Cox that he had done very
well on the test that had been given to him, considering
the time that Mr. Cox had not been in the field. Mr.
Cox responded that he kept up with what was going on
in the industry, and that he had volunteered on various
projects that the union has done on a pro bono basis.Mr. Cox testified that Mr. Flannery then turned tothe application and suggested that they review the ap-
plication, whereupon Mr. Flannery asked Mr. Cox ex-
actly what a business agent was.... 
Mr. Cox ex-plained thatŠwhat he did as a business agent, and gen-
erally what those duties involved. Mr. Cox testified
credibly that at that point he asked Mr. Flannery if he
would be offered a job. Mr. Flannery did not respond.
Mr. Cox then asked again whether he would be offered
a job. Mr. Flannery asked what license Mr. Cox had.
Cox told him of his licenses and then, again, asked
Flannery if he was going to offer him the job.I credit Mr. Cox that at that point Mr. Flannery saidthat Mr. Cox seemed to be overqualified for what the
company had in terms of work. The subject then
changed to the question of wages. Mr. Flannery told
Mr. Cox that he was notŠthat the company was not
really looking for anyone in Mr. Cox™s wage range, but
instead they were looking for people in the $9 range.
Mr. Cox asked if that was a job offer. Mr. Flannery
said it was not.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00403Fmt 0610Sfmt 0610D:\NLRB\325.045APPS10PsN: APPS10
 404DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
According to Mr. Cox, he then told Mr. Flannerythat he would entertain any job offer Mr. Flannery was
willing to make. I don™t credit that in its entirety. It is
clear from the affidavit that Mr. Cox gave during the
investigation of this case that he did tell Mr. Flannery
during the discussion that he would consider any elec-
trician™s position, and I find that is what Mr. Cox said
to Mr. Flannery.Mr. Cox did testify credibly that he said to Mr. Flan-nery in this ... interview, that he was there for the

specific purpose of seeking a job with Respondent in
order to organize its employees. Mr. Cox admits that,
throughout the interview, Mr. Flannery expressed some
doubt about Mr. Cox™s ability to work in the field. Mr.
Cox also admits that Mr. Flannery did say, why would
you take a big reduction in pay, or words to that effect.It is clear from the testimony of Mr. Cox that duringthis interview, Mr. Flannery was under the impression,
which we now know was a clearly erroneous impres-
sion, that Mr. Cox was applying for work with the Re-
spondent with the intention of leaving his job as busi-
ness agent of the union. Whether Mr. Flannery ex-
pected to demand of Mr. Cox that he quit or not, or
whether Mr. Flannery thought Mr. Cox was simply
willing to quit in order to take this job doesn™t really
matter. It™s clear that Flannery was under that
misimpression. And I™ll discuss the significance of thatlater on.B. Cox™s QualificationsI then discuss (at pp. 398Œ403) facts relevant to Cox™squalifications and ability to perform the type of work then
being done by Respondent™s employees in building a motel
at the Disney World complex in Orlando, Florida. I adopt
and affirm those findings here:Charles Bright testified credibly in this proceedingthat he worked for the Respondent for a period of four
or five months; that during his first interview with the
Respondent, he was asked if he had been in a union.
Mr. Bright responded yes, but he had dropped his tick-
et. During that interview, Mr. Bright was offered em-
ployment on the spot. Mr. Bright testified credibly that
the average age of people working for Respondent on
the Disney World job was something in the range of 25
to 30 years old, but that there were other people who
were as old or older than 40, and perhaps people as old
as 50. I note from my own observation of Mr. Bright
that he was heavyset.Mr. Joe Peckinpaugh also testified credibly in thisproceeding that he worked for Respondent on the All
Star job, which is the Disney World job which we™re
concerned with here, for approximately four months.
Mr. Peckinpaugh testified very credibly in describing
the job, that it was a simple rough-in job; that he did
not do any heavy lifting, but that some others did. From
that, I conclude that both heavy lifting was available
and assigned to some people, but that it was not re-
quired of everyone.I also note, however, that in describing what heavylifting meant, Mr. Peckinpaugh referred largely to theinstallation of an object ... weighs in the range of 25
to 30 pounds, not hundreds of pounds.Stated in its simplest terms, Mr. Peckinpaugh testi-fied credibly that this job was hot, but that the work
was easy. That™s really what his testimony boiled down
to in describing the work of the job. Mr. Peckinpaugh
testified that his age was approximatelyŠit was 53, and
my own observation of Mr. Peckinpaugh is that he was
slight in build, short in stature.Turning now to the documentary evidence in thiscase, and I™m not going to describe all of the documen-
tary evidence by any means, but I am going to describe
and refer specifically to the evidence which I think is
particularly significant. The parties have stipulated that,
in General Counsel Exhibit 8, some information con-
cerning the average temperatures and average maximum
temperature which shows that the average maximum
temperature for the work site during the months of July
and August ran approximately 91 to 92 degrees. That™s
consistent with Mr. Peckinpaugh™s testimony that the
work was hot, and I think we™ve all come to acknowl-
edge that in this proceeding.General Counsel™s Exhibit 3, sub exhibit 1 is the em-ployment application for Winson Cox. It™s the applica-
tion which was available to and discussed in the inter-
view on July 12. I note in that application several spe-
cific entries. Obviously, in describing his employment
history, the only entry Mr. Cox made was that he was
a business agent of Local 606, and had been since
1984. When describing his duties, he described them as
organizing and negotiations.However, I also notice that in the application whereMr. Cox was asked to describe education and training,
Mr. Cox specifically stated that he had received elec-
trical training at the JATC and in question number 8
when Mr. Cox was asked if he had ever completed an
apprenticeship program, he answered yes, and again
provided the Central Florida JATC. In question number
9, Mr. Cox was asked if there were any other special-
ized training that he had and he said yes, he had train-
ing in ‚‚welding, motor control.™™In item number 10, Mr. Cox was asked if there wasany equipment or machines that he could operate which
would be helpful in performing the job for which he
was applying, and Mr. Cox wrote, ‚‚have operated most
equipment and machines in the everyday task of per-
forming the job done as an electrician.™™ General Coun-
sel™s Exhibit 5 is a copy of the test which Mr. Cox took
in conjunction with his application for employment, and
as testified to by both Mr. Flannery and Mr. CoxŠ
well, more specifically by Mr. Flannery, then Mr. Cox.
But he did miss something in the neighborhood of
three-and-a-half questions on General Counsel™s Exhibit
5.I note that there is evidence of at least one individ-ual, a Jeff Gardner, on General Counsel™s Exhibit 14
who missed substantially more questions than Mr. Cox.
There is no indication, in fact there is no real claim by
the Respondent, that the number of questions which
Mr. Cox missed played any significant part in the deci-
sion not to offer Mr. Cox employment. That™s well and
good. But I think another conclusion can be drawnVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00404Fmt 0610Sfmt 0610D:\NLRB\325.045APPS10PsN: APPS10
 405ANECO, INC.from General Counsel™s Exhibit 5, when taken with thediscussion which ensued during the interview, one can,
and I do conclude that Mr. Cox demonstrated a knowl-
edge of information which would ordinarily be required
of journeyman electricians employed by the Respond-
ent.I also note, by the wayŠI don™t think I specificallycommented on this before, and will do that now, that
I do credit the testimony of Mr. Cox that in the inter-
view with Mr. Flannery, the subject of Mr. Cox having
worked on two motels which were similar to the Aneco
project at Disney World did come up, and Mr. Cox de-
scribed that to Mr. Flannery.C. Union AnimusThe issue of Respondent™s animus toward union activitywas handled by stipulation. The complaint as originally
issued named in addition to Cox, seven other individuals as
discriminatees, all of whom were rank-and-file union mem-bers. Long before this case came on for trial, Respondent en-
tered into a settlement agreement with the Regional Director
for Region 12 of the Board settling and resolving all issues
related to those other alleged discriminatees. That settlement
agreement also resolved the issue of union animus, as dis-
cussed in my bench decision (at pp. 400Œ401):With regard to General Counsel™s Exhibits 2 and 3,2 being the settlement agreement, I note on page 3 of
this, as I have already, the language which reads the
charged party and the Charging Party now agree and
stipulate that, solely for the purpose of and use at any
future hearing relating to discriminatee Winson J. Cox,
the parties will then stipulate and enter into the record
before an Administrative Law Judge the following:
‚‚On or about July 12, 1993, Aneco, Inc. did not hire
employee applicants James Bieber, Rufus Leon
Blackman, and Albert L. Weber because they were
union activists, and on or about July 19 Aneco, Inc. did
not hire employee applications Wilfredo Cuevas, Je-
rome Damron, Larry W. Kidd, and John Offineer be-
cause they were union activists.™™ Those stipulations are
repeated, in essence, in General Counsel™s Exhibit 3.With regard to General Counsel™s Exhibit 3, counselfor General Counsel and the Charging Party argue that,
from that stipulation, two things can be inferred: one,
animus, and two, that the animus was a motivating fac-
tor in Respondent™s decision not to offer Mr. Cox a po-
sition. Respondent concedes that this stipulation is an
admission, that a logical inference can be drawn that
Respondent harbored animus, and the document is defi-
nitely used for that purpose, and I do infer animus from
the document.D. Disparate TreatmentI then turned to and discussed at length (at pp. 405Œ410)the evidence offered by counsel for the General Counsel to
show disparate treatment. I adopt and affirm those findings:General Counsel™s Exhibit 12 is the application ofMichael Spess. The evidence in that application shows
that Spess had been out of the field for a while, but
was, nevertheless, hired by the Respondent. However,the application shows that Mr. Spess had only been outof the field 15 months. And moreover it shows that Mr.
Spess had been a former employee of the Respondent.The application of Mr. Spess is an element whichweighs a little bit in both directions and in the long run
is not itself particularly significant. I do note, as coun-
sel for Respondent points out, Mr. Spess was hired as
a helper position, not as an electrician position, as well.
Moving on, General Counsel Exhibit 11 is the applica-
tion of a Dan Fisher. The application shows that Mr.
Fisher had been out of the field, so to speak, for two
years. Specifically it shows that he had been out of
work for two years.Insofar as a deterioration of skills is concerned, outof work and out of the field may as well be the same
thing, and I do take that as another element that Re-
spondent was willing to hire people who had been out
of the field for some period of time. The question be-
comesŠand we will see later on the question becomes
how long.My overall conclusion about General Counsel Ex-hibit 11, the application of Fisher, is that it is somewhat
borderline. It™s another example of Respondent being
willing to hire someone out of the field but it™s of ques-
tionable significance because we™re only talking about
two years. Moreover, I note that Mr. Fisher was a
former employee and the evidence does show that Re-
spondent had a state of preference for hiring former
employees, and therefore that application is of border-
line significance.The application of Frank Shultz, General Counsel™sExhibit 6. This is an application which I conclude falls
into the same category as the first two. It is borderline
or arguable; it is of borderline or arguable significance.
That™s not to say it™s insignificant. That™s simply to say
that it™s, in and of itself, not something that I would
want to rely on in reaching a decision in this case. I
also note the testimony of the witnesses is undisputed
that Shultz was not hired as an electrician journeyman
or otherwise, but was hired to pull telephone cable and
computer wiring and that his position was somewhat
different from that of other people.I do not place as great significance as Respondentwould like me to on the fact that Shultz was applying
only for a summer job short term. I think the evidence
is pretty clear that many people worked for Respondent,
both on the project at Disney World and elsewhere, on
a relatively short-term basis.Larry Smith™s application, General Counsel™s Exhibit16, tends to fall in the same borderline category, except
to one extent. Insofar as his experience is concerned
and whether he was removed from the field for any sig-
nificant period of time, I find the application borderline.
However, I do draw one significant conclusion from it,
and that is I note on the application that Mr. Smith ap-
plied for a position as foreman at $11 an hour.He was hired asŠhe was offered employment andhired as an electrician, not necessarily as a foreman,
and from that and other evidence which I will discuss
in a moment, it is apparent to me that the Respondent
did not necessarily either offer someone a position for
which they applied or not at all. Rather, the evidenceVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00405Fmt 0610Sfmt 0610D:\NLRB\325.045APPS10PsN: APPS10
 406DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
shows that it was not unusual for the Respondent tooffer someone a different position from which they
were expressly applying.General Counsel™s Exhibit 16 is the application ofCharles Davis, and it is an application which I find is
of much more significance than the others. Davis, the
application shows, had been out of the field three years.
He was offered employment by the Respondent and he
was hired as a helper. While I recognize the distinction
between the helper position that he was hired at and the
electrician position for which Mr. Cox applied, there is
no reason to conclude that Mr. Flannery, under normal
circumstances, might not have offered Mr. Cox a lesser
position than that for which he was applying.General Counsel™s Exhibit 7 is the application of Jef-frey Long. That is very significant, and more signifi-
cant, in fact, than that of Mr. Davis because General
Counsel Exhibit 7 shows that Mr. Long had been out
of the field four years. Although he had been out of the
field four years, he applied for an electrician position
and I conclude was hired at an electrician position.Mr. Long is one of those who was hired at the con-clusion of aŠas he puts it in his applicationŠcommit-
ment to the Department of Corrections. Now, I do not
want my decision here in any way to be read to dis-
courage Respondent from employing people who are
coming out of jail or prison and who have qualifica-
tions which the Respondent can utilize. That is an ad-
mirable thing for the Respondent to do. But that does
not necessarily mean that there is some special cir-
cumstance which either precludes or suggests that we
should not compare those individuals to Mr. Cox.And while the Respondent suggests that these areparticularly desirable people because coming out of the
Department of Corrections they are much more likely
to show up for work regularly and so forth than other
people, there™s no evidence to indicate that the Re-
spondent had any reason to believe that Mr. Cox would
not show up for work on a regular basis and remain
employed and work hard. So to point that out is com-
paringŠis simply not comparable.I note, too, that on the comments for office use,when Mr. Long was hired, it is specifically acknowl-
edged by the Respondent that Mr. Long had been ‚‚out
of circulation for the past few years.™™The application of John McInerney entered as Re-spondent™s Exhibit 1 is significant in that it shows Re-
spondent was willing to offer someone employment
even though they had been out of the field as much as
12 years, which Mr. McInerney had been. The signifi-
cance of Respondent™s Exhibit 1 is diminished, to some
extent, by the fact that Mr. McInerney was only apply-
ing for an electrician™s helper position and that in fact
that is all that he was hired for.However, insofar as counsel for General Counsel™sburden of proof, clearly she has established that some-
one who is out of the field is nevertheless not precluded
from employment altogether by Respondent. Turning
now to General Counsel™s Exhibit 15, which is the ap-
plication of David Farthing, that application is signifi-
cant in several respects. One is the fact that the applica-
tion shows Mr. Farthing had been out of the field fromMarch, 1991 through August, 1996 when he was apply-ing for work, namely a period of five years and five
months.The application also shows that his most recent jobhad been at Walgreen™s stocking shelves. So far as I
know, Walgreen™s are air conditioned facilities. Point
number three shows that he had worked at Home Depot
as a stock person in electrical sales. So for all practical
purposes, the application shows that he had been in a
similar situation to Mr. Cox simply for a shorter period
of time, namely five years and five months rather than
the much greater period that Mr. Cox had been.I also note in General Counsel Exhibit 15 that he ap-plied for work as an electrician at $12 an hour. If you
look at GC-15, under the part that it says for office use
only, it says position applied for: helper, which is clear-
ly inconsistent with the face of the application where he
says he applied for a position as an electrician. I am in-
clined to conclude from that that he was offered a posi-
tion as helper. But in any event, it is clear that he ap-
plied for a position of electrician, and was at least hiredby Respondent.It also shows that he was hired at the rate of $10 anhour, even though he asked for $12 an hour. So it™s
pretty clear that the Respondent was willing to offer
some of these applicants something different than that
for which they applied both in position and in rate of
pay.E. Availability of PositionsI then addressed (at pp. 410Œ411) the issue of whether Re-spondent had positions available and was hiring employees
at the time of Cox™s application. I adopt and affirm those
findings:I think it™s real clear in this case that there are posi-tions that were available. General Counsel™s Exhibit 10
shows that the Respondent was hiring throughout the
time of the Walt Disney project. Mr. Chu, Mr. Flannery
testified that hiring was still going on in the past recent
months, even as the project winds down.General Counsel™s Exhibit 9 and General Counsel™sExhibit 17 show that not only were there positions
available, but that, in fact, there was hiring by the Re-
spondent in the position of electrician within the 90-day
period which, according to the application for employ-
ment of Mr. Cox, would have been the time during
which the application would have remained on file.General Counsel™s Exhibit 9, first page, item 49, thename James Mumblow, page 2, employee number 81,
Michael Vanover; in the UCF Student Union project,
employees 3 and 4, William Rogero and Larry Smith;
on the All Star Commercial project, employee Henry
Delgado, Phil Higginbotham, Raymond J-u-v-e-r-a,
Harold Kincaid, Norman McDonald; and on the third
page, James Munoz and Michael Spess and Donald
Stewart. General Counsel™s Exhibit 17 similarly shows
four names, two on page two and two on page three
of individuals hired within the 90-day period of Mr.
Cox applying for work with Respondent.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00406Fmt 0610Sfmt 0610D:\NLRB\325.045APPS10PsN: APPS10
 407ANECO, INC.Analysis and ConclusionsIn my bench decision, I concluded (at p. 403) that counselfor the General Counsel had established Cox™s union activity,
or in this case his position with the Union; Respondent™s
knowledge of Cox™s position; and Respondent™s animus to-
ward union activity. I also concluded (at pp. 411 and 412)
that counsel for the General Counsel had established dispar-
ate treatment of Cox vis-a-vis other applicants who had been
away from the electrical trade for various periods of time, as
Cox had been. Based on those four factors, I concluded (atp. 411) that counsel for the General Counsel had established
‚‚the burden of proof under Wright Line in showing that hisposition with the Union was a motivating factor™™ in Re-
spondent not hiring Cox.I concluded (at p. 412) that the burden of proof shifted toRespondent ‚‚to show that Cox would not have been offered
a job regardless of his union activity.™™ I then stated, ‚‚And,
quite frankly, that™s where this case becomes difficult. The
reason it becomes difficult at that stage is that the evidence
shows, unequivocally, Mr. Flannery was laboring under a
very significant misimpression about what was going to hap-
pen in terms of Mr. Cox™s employment with the Respond-
ent.™™ I then discuss at some length the fact the record shows
that Flannery was under the misimpressionŠand Cox knew
Flannery was under the misimpressionŠthat Cox would be
quitting as business agent of the Union in order to go to
work for the Respondent.The reason I decided to vacate my bench decision is thatin reviewing the transcript, I came to the realization that the
proper place to consider Flannery™s misimpression that Cox
was going to quit his job as business agent to take a job with
Respondent was as a part of counsel for the General Coun-
sel™s burden of proof under Wright Line, 251 NLRB 1083(1980), not as a part of the burden of proof which shifts to
Respondent if and when counsel for the General Counsel™s
burden is met. Rather than consider Flannery™s
misimpression in conjunction with or as a part of Respond-
ent™s burden of proof, as I clearly did, the proper place to
consider it is in deciding whether counsel for the General
Counsel has met its initial burden of proof in establishing a
prima facie case of discrimination. Flannery™s misimpression
goes to the element of Cox™s union positionŠthe reason ad-
vanced by counsel for the General Counsel as the unlawful
motivating factor in Respondent not hiring Cox. It also goes
to the issue of motivation and disparate treatment for reasons
expressed below.After a thorough review of the record, I am convinced thatwhen one factors in Flannery™s misimpression, and reviews
the entirety of Cox™s employment interview with Flannery in
the light of that misimpression, it becomes abundantly clear
that Cox™s position with the Union played no part in Flan-
nery not hiring Cox. It is significant that Flannery™s
misimpression was expressly made known to Cox during the
employment interview, and Cox did nothing to correct Flan-
nery™s misimpression. Cox™s own testimony shows that a
major topic of conversation between Flannery and Cox was
the difference between Cox™s earnings as business agent and
the fact that Respondent was offering people only about $9
an hour. Cox himself testified Flannery asked Cox why he
would step down from or leave such a good paying job in
order to come to work for the Respondent.As noted in my bench decision, it is evident from the testi-mony of both Flannery and Cox, but particularly of Cox, that
Flannery was very concerned, not for discriminatory reasons,but for very legitimate business reasons, whether or not Cox
would remain employed very long, if, in fact, he took a job
with the Respondent. As I specifically note, Flannery was
also concerned, for legitimate business reasons, about wheth-
er or not Cox would be a happy or contended or productive
employee. The record is quite clear that all of these logical
and legitimate concerns expressed by Flannery were pre-
mised on the honestŠalbeit mistakenŠbelief that Cox was
going to quit as union business agent to take a job with Re-
spondent.It is appropriate to consider the entire record in determin-ing whether counsel for the General Counsel has met its bur-
den of establishing a prima facie case. Williams Contracting,309 NLRB 433 (1992). It is appropriate to consider all the
facts, not just the facts most favorable to counsel for the
General Counsel. The Board as well as the courts require
proof of a nexus between the elements of the General Coun-
sel™s case before the inference will be drawn that unlawful
motivation played a part in a respondent™s decision, thereby
causing the burden of proof to shift to respondent under
Wright Line. When elements of the General Counsel™s primafacie case are significantly impaired by testimony of its own
witness, both the prima facie case itself and the required
nexus connecting them falters. J.E. Merit Constructors
, 302NLRB 301 (1991).When one considers the known facts from Flannery™s per-spectiveŠwhich is the position from which they must be
analyzed to determine whether there was discriminatory in-
tentŠone sees that Flannery™s concern was perfectly legiti-
mate because what Cox was proposing made absolutely no
sense. When one puts all the pieces of the puzzle togetherŠ
not just some of themŠit becomes abundantly clear that it
was not Cox™s position with the Union, which Flannery
thought Cox was going to quit, but rather the utter illogic of
what Cox was apparently proposing that was the motivating
factor behind Flannery™s actions.Further, while counsel for the General Counsel did presentevidence discussed in detail above tending to show that Re-
spondent ‚‚discriminated™™ against Cox in the sense of treat-
ing him differently from some other applicants for employ-
ment who had been away from the electrician™s trade for
varying periods of time, the record is abundantly clear that
not one of those other applicants applied for work with Re-
spondent at a time when they were gainfully employed else-
where making in excess of $30,000 and proposing to quit
that job to come to work for Respondent. Thus, Flannery™s
honestŠalbeit mistakenŠbelief about Cox™s intentions tends
to undermine not only the issue of unlawful motivation, but
the issue of whether Cox was really similarly situated to
these other individuals, and therefore whether Respondent
really treated Cox in a disparate manner.In this instance, I conclude that counsel for the GeneralCounsel™s own witness provides convincing evidence dis-
proving one or more critical elements of the General Coun-
sel™s case, and the required nexus between them. Con-
sequently, an inference is not warranted that protected con-
duct was a motivating factor in Respondent™s decision, and
the burden of proof never shifted to Respondent under the
Wright Line test. As there is no reasonable basis for conclud-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00407Fmt 0610Sfmt 0610D:\NLRB\325.045APPS10PsN: APPS10
 408DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
ing that union membership or position was a factor influenc-ing Respondent not to hire Cox, as required by Wright Line,the complaint should be dismissed.[Recommended Order for dismissal omitted from publica-tion.]VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00408Fmt 0610Sfmt 0610D:\NLRB\325.045APPS10PsN: APPS10
